         Case 3:20-cv-04677-JD Document 123 Filed 06/03/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes


Date: June 3, 2021                                                 Judge: Hon. James Donato

Time: 9 Minutes

Case No.       3:20-cv-04677-JD
Case Name      Broadcom Corporation et al v. Netflix, Inc.

Attorney(s) for Plaintiff(s):   Richard Wynne
Attorney(s) for Defendant(s):   Hinh D. Tran/Sharif E. Jacob

Deputy Clerk: Lisa R. Clark                                         Court Reporter: Debra Pas

                                       PROCEEDINGS

Motion to Stay -- Held (by remote access)

                                   NOTES AND ORDERS

The Court defers a decision on the motion to stay, Dkt. No. 109, pending further developments in
the PTAB. The parties should update the Court when the PTAB issues institution decisions on
Netflix’s IPR petitions.

On the unopposed request to remove an incorrectly filed document, Dkt. No. 117, the Court
cannot remove documents from the ECF docket. The document (Dkt. No. 113-4) has been
locked, and will remain inaccessible to the public.
